El Juez Asociado Se. Wole,
emitió la opinión del trii bnnal.
El apelante a quien se acusó de violar la Ley de Arbi-trios- alega como error que fué declarado culpable por su sola confesión! En el juicio declaró él' de modo' afirmativo' que hubo amenazas o algo semejante, pero los testigos del G-obierno negaron esto. Existió pues, un conflicto en la prueba *502y no podemos declarar que la corte cometió error al dar crédito a los testigos del Gobierno. No importa que los testigos del Gobierno .fueran examinados primero y que aím-maran que no hicieron amenazas ni ejercieron presión al-guna contra el acusado, o como alega el apelante, que su prueba era positiva y la del Gobierno negativa. Hubo prueba suficiente de que la confesión fué voluntaria. El Pueblo v. Rosado, 17 D. P. R. 441; El Pueblo v. Flores, 17 D. P. R. 178. La confesión fué hecha antes de ser arrestado el acu-sado. No conocemos ninguna regla de ley que prohíba dic-tar sentencia condenatoria por la sola confesión de un acu-sado. Sin embargo, hubo también prueba del corpus delicti.
El segundo fundamento de error fué que no se advirtió al acusado que su declaración podía usarse en su contra. A falta de un precepto estatutorio cualquier confesión volun-taria es admisible aun cuando no se advierta al acusado que su confesión será usada contra él. El Pueblo v. Martínez, 23 D. P. R. 228.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey.y Hutchison.